DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a distribution line that connects each of the reservoirs to nozzles in the fire zones” in lines 4-5.  It is uncertain whether the distribution line must connect: each reservoir to the same plurality of nozzles; each reservoir to different plurality of nozzles; or the first reservoir to one nozzle and the second reservoir to another nozzle.
Claim 1 recites “…and, for each low point, a fluid drainage device for evacuating a fluid from the distribution line” in lines 7-8.  The recitation is grammatically incorrect.  What about the fluid drainage device?  Is it an element of the drainage line or the low point?
Claim 2 recites the limitation "the shut-off mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 2, the recitation “a device that movable” is grammatically incorrect.
In claim 2, line 2, it is uncertain whether the “device” recited in line 2 is a double inclusion of the “drainage device” recited in claim 1.
In claim 3, line 2, recitation “at least one pipe” appears to be a double inclusion of the “set of pipes” recited in claim 1.
Claim 3 recites the limitation "the drainage device…to which the shut-off mechanism is fastened " in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the mobile device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "its rest position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK